DETAILED ACTION

Election/Restrictions
	Applicant’s election of Species A, represented by Fig. 3 and corresponding to claims 1-11, 22 and 23, without traverse, in the reply dated 25 March 2021 is acknowledged.  Claims 12-21, 24 and 25 are withdrawn as being directed to a non-elected invention. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	Entry number 2 on p. 6 of the IDS dated 01 April 2021 has not been considered because the copy within the application file is illegible.  US Patent Application publication entry number 17 and non-patent entry numbers 3, 4, 13 and 38 were also cited in a third party preissuance submission, an annotated copy of which is included with this Office Action.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4, 7, 10, 11, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. (WO 2016/108178, of which US-equivalent US 2017/0340310 with numbered paragraphs is relied on for citation purposes) in view of Greenleaf et al. (US 5,921,928).
Regarding claims 1, 22 and 23, Carlini discloses methods for measuring a mechanical property of an object by shear wave elastography by (a) vibrating an ultrasound transducer to induce an acoustic disturbance, as in [0013] and [0191], with an exemplary probe and processing system shown in Fig. 9.  The transducer is disclosed to be any of a 1D array, a 1.5D array, a 1.75D array, or a 2D array, as from [0191] and relevant to claim 22.  Carlini additionally (b) acquires motion data using the transducer which is indicative of at least one shear wave propagating within the object, as with the measured displacements “form[ing] a sample curve representing the passage of the shear wave” in [0031], of which a sample curve represents an 
Further regarding claim 1, while the methods of Carlini vibrate the transducer to induce a shear wave, as cited from at least [0013] in relation to step (a), continuous application of vibrations is not specifically disclosed; however, in the same field of shear wave imaging for estimating mechanical properties of tissue, Greenleaf teaches continuously vibrating tissue, as in the last paragraph of col. 2.  It would have been obvious to those skilled to incorporate continuous vibration in order to take measurements of the target “based on the rate of object deformation” as the acoustic force generating the shear wave is continuously applied, as taught in the cited passage.
Regarding claim 2, the compression/displacement profiles (sample curves for each line of sight, as cited with respect to claim 1) are estimated by fitting the acquired motion data as a 
Regarding claim 4, a reference displacement profile is represented by the first line of sight of Carlini, e.g., LS0, which is not under the influence of any preceding shockwaves, as in [0028].  While this is not specifically disclosed as resulting from a continuous vibration of the ultrasound transducer, this feature has been incorporated by way of Greenleaf’s teachings as presented with respect to claim 1.
Regarding claim 7, the compression profile of Carlini is adaptively estimated from acquired motion data for each line of sight, where each line of sight is corrected according to the residual motion at preceding lines of sight, as cited from [0027]-[0035] with respect to claim 1.
Regarding claims 10 and 11, Carlini optionally discloses estimating an additional compression profile by incorporating an ECG sensor for measurement of displacements induced by the patient’s heartbeat, as in [0208], which, as disclosed in [0063], is exploited to “compensat[e] for the ‘deleterious’ effect of the cardiac motion on the measurement of [point shear wave elasticity], which leads to the occurrence of great artifacts that prevent, if not avoided/properly eliminated, a reliable and repeatable measurement of [...] elasticity from being obtained.”  The multiple compression profiles cited are not precluded by the claim which sets forth open-ended “comprising” transitional phrasing.  See MPEP § 2111.03 and Baldwin Graphic Systems v. Siebert, 512 F.3d 1338 (Fed. Cir. 2008).  The artifact associated with cardiac movement measured by the ECG sensor is subtracted from the motion data corresponding to the displacement profile indicative of the at least one shear wave propagating within the subject, as .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Greenleaf et al., as applied to claims 1 and 2, and further in view of Tabaru et al. (US 2013/0289402).
The modified method of Carlini includes all features of the method as substantially claimed, including fitting the compression/displacement profiles to a function that approximates deformation of the object, as cited above with respect to claim 2, but is not specific to the function being at least one of an exponential, polynomial, power law, a spline, a Flamant solution, or a Boussinesq solution; however, in the same field of shear wave imaging for estimating mechanical properties of tissue, Tabaru teaches generating a compression profile (temporal waveform 101 of [0071] shown in at least Fig. 10A) which is fit using any of a number of well-known functions inclusive of at least polynomial or exponential, as in [0071] and [0073].  It would have been obvious to those skilled to further modify the method of Carlini to include the additional fit methods of Tabaru in order to evaluate heterogeneity, a peak value, or half-.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Greenleaf et al., as applied to claims 1 and 4, and further in view of Varghese et al. (US 2010/0256530).
The modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to its reference data representing a quasi-static compression of the object; however, in the same field of shear wave imaging for estimating mechanical properties of tissue, Varghese teaches a measurement period “in which quasi-static compression is used to provide at least two different states of tissue compression where the tissue is essentially at rest during the compression state,” as in [0053].  Varghese further teaches that this quasi-static compression state is accomplished at frequencies less than 1 Hz with an amplitude of several millimeters, as in the cited passage.  It would have been obvious to further modify the method of Carlini to provide the a quasi-static reference compression in order to assess tissue mechanics in a scenario where the tissue is “essentially at rest” as taught by Varghese in the cited passage.
  
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Greenleaf et al., as applied to claim 1, and further in view of Vappou et al.
	The modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to determining a compression profile by numerical simulation of deformations of a simulated object; however, in the same field of shear wave .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Greenleaf et al., as applied to claim 1, and further in view of Fatemi et al. (US 2014/0296709).
Regarding claim 8, the modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to k-space analysis by Fourier transform to analyze the spectral information associated with the compression profile and to produce the estimate of the compression profile; however, in the same field of acoustic radiation force imaging for estimation of the mechanical properties of a target tissue, Fatemi teaches cross-spectral analysis by Fourier transform to k-space, as in [0056], to determine a displacement/ compression profile, as in [0077]-[0078].  It would have been obvious to those skilled to further modify the method of Carlini to include k-space spectral analysis in order to obtain Lamb wave dispersion curves representing the mechanical properties of the target, as taught by Fatemi in at least [0076] and [0086].
Regarding claim 9, the modified method of Carlini includes all features of the invention for steps (c) and (d) as substantially claimed, as detailed above with respect to claim 1, including .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Labyed et al. ‘150 is not prior art to the invention but relates to elastography methods for isolating motion signals by subtracting the maximal displacement (compression) profile to obtain the maximum displacements induced by the push pulse only, as in at least [0026].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793